Citation Nr: 1112336	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-24 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to an increased disability rating for bilateral hearing loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION


The Veteran served on active duty from August 1970 to January 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a March 2007 rating decision, the RO denied service connection for bilateral foot problems, and continued a 0 percent disability rating for bilateral hearing loss. In a July 2007 rating decision, the RO increased the rating for hearing loss to 10 percent. The Veteran has continued his appeal of the hearing loss rating, and is seeking a rating higher than 10 percent.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In 2006, the Veteran raised a claim for service connection for problems with his feet. He has asserted that he had problems with his feet throughout his active service, and that he currently has pain in his feet. No disorder of either foot was noted when the Veteran was examined for entrance into service. The Veteran's service treatment records reflect treatment in 1970 for pain in the arches of his feet. He was referred to a podiatrist to obtain arch supports. At the time of a medical examination of the Veteran for separation from service, the Veteran did not report, and the examiner did not find, any problems involving his feet.

The Veteran's claims file contains some private medical records dated from 1990 forward and some VA medical records dated from 2004 forward. In private treatment, the Veteran reported right foot soreness in 2001. In 2006, he saw a podiatrist who found bilateral pes planus and bilateral plantar fasciitis. VA treatment records from 2004, 2007, and 2008 reflect reports of pain in both feet. A VA podiatrist found bilateral pes planus and bilateral plantar fasciitis.

The Veteran has pes planus. He reported arch pain during service and has reported post-service VA bilateral foot pain. The record does not indicate whether the Veteran had treatment for foot problems during the years immediately following service. The Veteran has not had a VA examination of his feet. The Board will remand the issue to ask the Veteran to identify any sources of foot treatment soon after service, and to obtain a VA examination of his feet, with a review of the claims file and an opinion as to the likelihood that current foot disorders are related to bilateral foot pain noted during service.

The Veteran had a VA audiological examination in May 2007.  During VA treatment in January 2008, he asserted that his hearing was gradually worsening, even with hearing aids. The Veteran had VA audiological testing in May 2008, but the results of the auditory threshold testing were not reported because air and bone conduction test results were inconsistent. On retesting in June 2008, the examiner stated that the test results showed no significant change in hearing since testing in 2005; but the examiner did not report the specific results of the June 2008 testing. Treatment notes reflect that the Veteran failed to report for a VA audiology examination in December 2008. Later in December 2008, the Veteran was admitted for VA inpatient mental health treatment. As the Veteran asserts that his hearing loss has worsened since the last examination with completely reported results, the Board will remand the rating issue for another VA audiological examination. The Board notes, and the AMC should also inform the Veteran, that if the Veteran does not report for the scheduled examination, VA will continue to rate his hearing loss based on the available earlier test results.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the sources of any post-service treatment, especially any treatment from 1972 to 1990, that he has received for foot problems. Request records of the treatment that the Veteran identifies, and associate the records obtained with the claims file.

2.  Schedule the Veteran for a VA examination to address the likely etiology of current disabilities of the feet. The examiner must be provided with the Veteran's claims file for review. After examining the Veteran and reviewing the claims file, the examiner should provide diagnoses for current disorders of the left and right feet. For each current foot disorder, the examiner should express an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the disorder is causally related to service.

3.  Schedule the Veteran for a VA audiological examination with audiometric testing to determine the current extent of his bilateral hearing loss. Inform the Veteran that if he does not report for the scheduled examination, VA will continue to rate his hearing loss based on the available earlier test results. The examiner must be provided with the Veteran's claims file for review. The examination report should include the complete results of audiometric testing, including auditory thresholds in decibels and speech recognition scores in percentages.

4.  After completion of the above, review the expanded record and determine if the Veteran's claims can be granted. If any claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

